At the trial, the 11-year-old complainant testified that as a result of appellant’s attack on him, he was "hurting badly” and was confined to bed for a period of approximately one month. His hospital records, which were admitted into evidence, established that he suffered from soft-tissue damage on his abdominal walls. This we find was sufficient to establish that he suffered physical injury as is defined by Penal Law § 10.00 (9) and was further sufficient to establish physical injury, an element of robbery in the second degree (Penal Law § 160.10 [2] [a]) and assault in the second degree (Penal Law § 120.05 [6]) as charged. Furthermore, we note that contrary to the appellant’s assertions, the Trial Judge’s brief question of the complainant regarding his injuries did not deny the appellant his right to a fair trial. This questioning was directed at clarifying the complainant’s previous ambivalent testimony and was asked to insure that a just determination was reached (see, People v Yut Wai Tom, 53 NY2d 44, 56-57; People v Cruz, 100 AD2d 518). Thompson, J. P., Weinstein, Rubin and Spatt, JJ., concur.